ALLOWABILITY NOTICE
	Applicant’s response, dated 7/28/21 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an electronic assembly of an automotive lighting device, the electronic assembly comprising a first group of light source connections, where each light source connection associated with the first group comprises a first terminal and a second terminal each being suitable for receiving a light source, wherein at least one of the light source connections of the first group is a first spare light source connection; at least one jumper, where each jumper comprises a conductive element arranged to bypass the first spare light source connection by putting a first and a second terminal of the first spare light source connection in electrical contact, the first spare light source connection being deprived of any light sources; wherein the first group of light source connections are designed to receive light sources that are used for the same lighting function.
The closest prior art, Juang [US 8297791] teaches an electronic assembly of an automotive lighting device, but fails to teach the jumper and spare light source connection as claimed. Examiner acknowledges applicant’s response dated 7/28/21, finds the response to be persuasive and incorporates it by reference to the reasons for allowance. Examiner further notes that Juang and the other cited art fails to teach wherein the first group of connections, which contains the jumper and spare light source connection are used for the same lighting function, which Examiner has read to mean within the same automotive light fixture and not a separate fixture which performs a similar task. No other cited art cures such a deficiency.
..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875